Order of disposition, Family Court, New York County (Clark Y. Richardson, J.), entered on or about April 3, 2013, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of menacing in the second degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The placement was a proper exercise of the court’s discretion, and it constituted the least restrictive alternative consistent with appellant’s needs and best interests, and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying offense was a serious, violent attack involving a weapon. Furthermore, appellant displayed a pattern of aggressive behavior, and the court had ample information indicating that appellant was not a suitable candidate for a community-based program.
We have considered and rejected appellant’s remaining claims. Concur — Tom, J.E, Andrias, Saxe, DeGrasse and Richter, JJ.